Citation Nr: 1712232	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-34 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE 

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 2002 to October 2006.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the RO that increased the evaluation for a service-connected right knee disability to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition, and then resumed the evaluation of 20 percent, effective November 1, 2009.  The Veteran timely appealed for an increased rating.
 
In September 2012, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Subsequently, in a November 2012 decision, the Board adjudicated the increased rating claims for service-connected right knee disabilities.  Specifically, the Board denied a rating in excess of 20 percent for instability prior to July 20, 2009, and granted a 20 percent rating for instability from November 1, 2009; granted a separate 10 percent rating for limitation of flexion from July 16, 2008, to November 1, 2009, and denied a disability rating in excess of 10 percent for limitation of flexion; and denied a rating in excess of 10 percent for limitation of extension prior to February 2, 2010, and denied a disability rating in excess of 20 percent for limitation of extension from February 2, 2010.

In the November 2012 decision, the Board also remanded the matter of entitlement to a TDIU for additional development.  The matter was again remanded in May 2014 and in November 2014, and a supplemental statement of the case was issued in September 2016. 

The issue of entitlement to service connection for a psychiatric disability, claimed as secondary to service-connected disease or injury, has been raised by the record in October 2013 VA treatment records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran and his representative when further action is required.


REMAND

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The governing regulations provide that, to qualify for a TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected disabilities, there must be at least one service-connected disability rated at 40 percent or more; and the combined rating of all service-connected disabilities must be 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

If the evidence demonstrates that the Veteran is unemployable by reason of his service-connected disabilities, but fails to meet these percentage standards, the claim shall be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  

Service connection is currently in effect for the following right knee disabilities:  post-operative anterior cruciate ligament tear with degenerative disease and meniscus tear with limited extension, rated as 30 percent disabling; with instability, rated as 20 percent disabling; and with limited flexion, rated as 10 percent disabling.  Service connection also is in effect for tinnitus, rated as 10 percent disabling; and for right ear hearing loss, rated as 0 percent (noncompensable).  The combined evaluation currently is 60 percent disabling, and the schedular requirements noted above for a TDIU are not met.  

Here, the Veteran has completed four years of high school education, and has had no additional education or training.  He reportedly last worked full time as a commercial fisherman in 2010, and he was then self-employed.  

Records from the Social Security Administration, dated in October 2010, show a primary diagnosis of right knee anterior cruciate ligament reconstruction with arthritis; and a secondary diagnosis of hearing loss and history of mood disorder.  Records reveal that the Veteran had stopped working in February 2010 because of his right knee disabilities; and that he limped, but walked unassisted.  Records also reveal that he cared for his son, fished, grew vegetables, drove, shopped, and walked 500 feet.  He also had a mild hearing loss.

In February 2011, a VA examiner assessed the functional impact of the Veteran's service-connected right knee disabilities, and commented that the Veteran had to quit his usual occupation in commercial fishing due to the right knee condition; and indicated that the Veteran was able to perform daily activities, but he did so more cautiously and slowly.  The February 2011 VA examiner described the Veteran's functional limitations as standing for 15 minutes and then sitting down with stretching and massage, and as walking 300 feet slowly and cautiously.

In September 2012, the Veteran testified that he had been an able bodied seaman in active service in the U.S. Coast Guard; and that after his right knee injury in active service, his life completely changed.  He testified that he could no longer be on the high seas, even though he had the skills of a commercial fisherman; and that his right knee instability would not let him operate on a vessel or go up and down ladders.  He also testified that he could not steady himself on the deck of a vessel.  In essence, he no longer considered himself as an able bodied seaman because he was unable to lift weight or to bear weight.  The Veteran also testified that sitting was problematic because of right knee pain and stiffness.

In July 2013, a VA examiner found that the Veteran was unable to participate in jobs that required standing more than 30 minutes, or sitting more than 30 minutes at a time because of his right knee disabilities.  The examiner added that the Veteran required frequent rest periods of at least 30 minutes between sitting or standing periods to avoid re-exacerbation, and that he was limited to walking short distances of one-half block and no more than four times per day with similar rest times, so as to avoid flare-ups of pain.  Moreover, given the Veteran's instability in his stance from lack of full right knee extension, jobs that entailed frequent bending or reaching while erect would put the Veteran at risk of falls or exacerbation of pain; and that jobs that requiring lifting and carrying over 25 pounds would aggravate pain and potentially put the Veteran at risk of falls.  Lastly, the examiner mentioned that working environments with unstable floor or ground surfaces also put the Veteran at risk of falls.  

Also in July 2013, another VA examiner explained that the Veteran's right ear hearing loss was not expected to render him unemployable; and that reasonable accommodations such as properly fitted hearing aids, communication strategies, and other assistive devices were available to assist with hearing impairment in the work setting.  The Veteran also reported tinnitus, which he described as irritating and sometimes causing problems with sleep.

In March 2014, the Veteran explained that he was unable to perform "sedentary" work.  He had neither clerical nor computer skills that were marketable, and there were no opportunities for a former fisherman to work in an office in a sedentary position.  His skills primarily were those of a laborer, and he lived in a rural community.  He no longer was able to perform the duties of a fisherman.  Nor was he stable when walking, and he could not carry weight for any appreciable period of time.  The Veteran only hunted from his own property when deer grazed near his home; and he fished from the shoreline with little physical effort, to provide food for his family.

In September 2014, the Veteran explained that his right knee disabilities prevented him from performing physical work and rendered him unemployable; and that he was not able to perform any meaningful work within his capabilities and skills.

In June 2016, another VA examiner found that the Veteran's right knee disabilities had a moderate or severe negative effect on the Veteran's usual occupation and daily activities due to pain and decreased mobility.  The examiner added that the right knee disabilities were a significant problem to the Veteran, in and of themselves and combined with other disabilities.  That notwithstanding, the examiner opined that there were many forms of employment where the Veteran could be useful. 

The Board finds the opinion of the June 2016 examiner to be somewhat speculative.  In this regard, the Veteran's ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  It appears the June 2016 examiner had not taken into account the Veteran's work history and capacity to actually perform sedentary employment-i.e., his being ill-equipped to work in an office setting, given his skill set.  These are valid considerations that must be factored into the determination.  The realistic chances of him obtaining and retaining employment must also be considered in light of his physical and educational capabilities.  Although it is conceivable that there may be some occupations that the Veteran could perform, the totality of the evidence supports a finding that his service-connected right knee disabilities render him unable to obtain and maintain substantially gainful employment when his education and work background are taken into consideration.

Here, the Board finds the Veteran's lay statements concerning functional impairment from service-connected right knee disabilities are not only competent, but also credible to support a finding of unemployability.  Significantly, the ultimate TDIU determination rests with the Board and not with a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Under these circumstances, the case should be submitted to the Director of Compensation Service for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director of Compensation Service for consideration of TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). 

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefit sought is not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Office (AMO).

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






